Title: XI. The President to the Senate and the House of Representatives, 18 February 1791
From: Washington, George
To: Congress


            
              Gentlemen of the Senate, and  House of Representatives.
              United States February 18th, 1791.
            
            I have received from the Secretary of State a Report on the Proceedings of the Governor of the Northwestern Territory at Kaskaskia, Kahokia, and Prairie, under the Resolution of Congress of August 29th. 1788, which containing Matter proper for your Consideration, I lay the same before you.
            
              Go: Washington
            
          